Citation Nr: 1040281	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II with erectile 
dysfunction and to Agent Orange exposure.

2.  Entitlement to an increased rating for diabetes mellitus, 
type II with erectile dysfunction, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In his December 2006 substantive appeal, the Veteran requested 
that he be scheduled for a local hearing before a member of the 
Board.  The Veteran's hearing request was acknowledged by the RO 
in a letter mailed to the Veteran in January 2007.  A Travel 
Board hearing was scheduled to take place in March 2008 at the 
Philadelphia RO.  Notice of the scheduled hearing was mailed to 
the Veteran; however, he did not appear at the scheduled hearing.  
The Veteran has not made a request to reschedule the hearing, nor 
has he made a renewed request for a hearing.  

The issue of entitlement to an increased rating for diabetes 
mellitus, type II with erectile dysfunction, currently rated as 
20 percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not incur hypertension during his active duty 
service or within a one year period after his discharge from 
service.

2.  The Veteran's hypertension is not etiologically related to 
his service-connected diabetes mellitus, type II, to Agent Orange 
exposure, or to any other illness or injury incurred during his 
active duty service.




CONCLUSION OF LAW

The Veteran's hypertension is not the result of his service-
connected diabetes mellitus, type II with erectile dysfunction or 
to Agent Orange exposure during service and may not be presumed 
to be; nor was it incurred in or aggravated by service, nor may 
it be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations also provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  
Although the evidence in this case shows that the Veteran served 
in Vietnam during the prescribed period and he is thereby 
presumed to have been exposed to Agent Orange, service connection 
may not be presumptively granted for hypertension due to Agent 
Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(ii); 3.309(e).

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  Service Connection for Hypertension

In his February 2006 claim, the Veteran contends that he has a 
current disability due to hypertension, secondary to his service-
connected diabetes mellitus.  In a March 2006 statement, he 
advises that he was informed by a VA treating physician that his 
hypertension was caused by his diabetes.  Alternatively, he 
asserts that his hypertension was incurred secondary to exposure 
to Agent Orange during service.  As discussed above, service 
connection for hypertension may not be presumptively granted 
based upon exposure to Agent Orange.

Service treatment records are negative for diagnosis or treatment 
of hypertension.  A May 1989 separation examination report 
reflects a blood pressure reading of 132/84.  Similarly, the 
evidence does not show diagnosis or treatment of hypertension 
within a year from his discharge from service.

Overall, post-service VA treatment records reveal multiple blood 
pressure readings from January 2001 to October 2006 that 
consistently indicate systolic readings (the top value of a blood 
pressure reading) below 160 millimeters and diastolic readings 
(the bottom value of a blood pressure reading) consistently below 
90 millimeters.  The Board notes, however, isolated blood 
pressure readings of 178/88 taken in May 2002 and of 160/82 taken 
in June 2006.

At a March 2006 VA examination, the Veteran reported that he had 
been having borderline hypertension for the last five years and 
was started on hypertension medication, called lisinopril, two 
years before.  According to the Veteran, his hypertension was 
well-controlled.  Three blood pressure readings taken at the 
examination revealed separate readings of 153/73, 140/75, and 
156/80.  Laboratory testing revealed normal microalbumin, blood 
urea nitrogen, and creatine levels.  The VA examiner provided a 
diagnosis of hypertension, but opined that the normal laboratory 
results support the conclusion that the Veteran's hypertension 
"is not as likely as not secondary to diabetes."

The Board notes that the evidence does not establish an 
etiological relationship between the claimed hypertension and his 
service-connected diabetes mellitus, type II, Agent Orange 
exposure during service, or directly to his active duty service.  
As noted previously, the service treatment records do not 
indicate the in-service incurrence of hypertension.  Indeed, the 
Veteran does not expressly make any assertions in that regard.  
With regard to the question of whether the claimed hypertension 
is etiologically related to the Veteran's service-connected 
diabetes mellitus, type II or to Agent Orange exposure, the post-
service VA treatment records are silent in that regard.  Also, 
the VA treatment records do not support the Veteran's contention 
that he was advised of such an etiological relationship by a VA 
treating physician.  Such contentions are also rebutted by the VA 
examiner's conclusions, which are supported by clinical and 
laboratory findings as well as other evidence of record.

Regarding the Veteran's lay contentions as to an etiological 
relationship between his hypertension and to his service-
connected diabetes mellitus, type II and Agent Orange exposure, 
the Board recognizes that lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology when:  
(1) a layperson is competent to identify the medical condition; 
(2) the layperson is reporting a contemporaneous medical 
diagnosis; or (3) the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).  The question 
of whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be determined by the Board.  
Jandreau, 492 F.3d at 1377.

In addressing the Veteran's contentions, the Board first notes 
that the Veteran has not been shown to possess the requisite 
medical training, expertise, or credentials needed to competently 
render either a diagnosis or etiology opinion as to hypertension.  
As indicated in 38 C.F.R. § 4.104, Diagnostic Code 7101, a 
diagnosis of hypertension must be based upon blood pressure 
readings, not visible symptomatology.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Bostain v. West, 11 
Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Moreover, the 
Veteran's contentions are not supported by evidence establishing 
a medical professional's opinion that the Veteran's hypertension 
is related to his service-connected diabetes mellitus, type II or 
to Agent Orange exposure.  Accordingly, the Veteran's contentions 
are neither competent nor sufficient to establish an etiological 
relationship between his hypertension and diabetes mellitus, type 
II, Agent Orange exposure, or directly to his active duty 
service. 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension, to 
include as secondary to diabetes mellitus, type II with erectile 
dysfunction and Agent Orange exposure, and this claim must be 
denied.  In reaching this determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  Here, the preponderance of the evidence is 
against the Veteran's claim insofar as the issue of whether the 
Veteran's hypertension is etiologically related to his service-
connected diabetes mellitus or directly to his active duty 
service.  Accordingly, the benefit of the doubt doctrine will not 
be applied to the question of etiology.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete a claim for 
service connection for hypertension, to include as secondary to 
diabetes mellitus, type II with erectile dysfunction and to Agent 
Orange exposure, in a March 2006 notice letter.  Following a 
reasonable period of time in which the Veteran was afforded an 
opportunity to respond to that letter, the Veteran's claim was 
adjudicated for the first time in a June 2006 rating decision.  
Any deficiencies of notification that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted are not prejudicial, as the 
Veteran's claim is being denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified VA and 
private treatment records have been obtained.  Additionally, he 
was afforded a VA examination in March 2006 to determine the 
nature and etiology of his hypertension.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for hypertension, to include as secondary to 
diabetes mellitus, type II with erectile dysfunction and to Agent 
Orange exposure, is denied.




REMAND

At his most recent March 2006 VA examination, the Veteran 
reported that he was working on a part time basis as a 
salesperson, half days and five days a week.  Despite the 
Veteran's reported impairment with employment, the examiner does 
not render an opinion as to whether the Veteran's diabetes 
mellitus and associated peripheral neuropathies of the bilateral 
upper and lower extremities have impaired his ability to obtain a 
substantially gainful occupation.

A June 2006 VA treatment records reflects that the treating 
physician's opinion that the Veteran's diabetes mellitus, type II 
and associated neuropathies have caused the Veteran to restrict 
the number of hours in which he works.  A statement from the 
Veteran, also provided that month, also asserts that his diabetes 
mellitus, type II was preventing him from being able to work on a 
full time basis.

The Court has held that a request for a total disability rating 
due to individual employability resulting from service-connected 
disability (TDIU), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.  The 
foregoing evidence reasonably raises a request for consideration 
for TDIU in this case.

For the reasons expressed below, the Board finds it is necessary 
to remand the Veteran's claim for an increased rating for 
diabetes mellitus, type II with erectile dysfunction for further 
development.  The RO's determination following remand may affect 
the Veteran's total disability rating pursuant to 38 C.F.R. 
§ 4.16(a), and hence, may substantially affect the question of 
whether the Veteran is entitled to TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision on one issue cannot be rendered until 
the other issue has been considered).

Initially, the Board observes that there is no documentation in 
the claims file that suggests that the Veteran was properly 
notified of the evidence necessary to substantiate a claim of 
entitlement to TDIU.  Notice in that regard should be provided to 
the Veteran.

Documentation in the claims file shows that VA has obtained the 
Veteran's VA treatment records through October 2006.  Efforts 
should be made to contact the Veteran to ascertain the names and 
addresses of any private or VA medical treatment providers who 
have rendered treatment since October 2006.  If such treatment 
providers are identified by the Veteran, then efforts should be 
made to obtain the corresponding treatment records in a manner 
consistent with 38 C.F.R. § 3.159(c)(1) and (c)(2).

Further, the Board notes that it has been more than four years 
since the Veteran's most recent VA examination to assess the 
severity of his disability stemming from diabetes mellitus, type 
II with erectile dysfunction.  Accordingly, the Veteran should be 
scheduled for a new VA examination to assess the present 
severity.  In conducting the examination, the VA examiner should 
not only examine the present severity of the Veteran's disability 
attributable to diabetes mellitus, type II, but should also 
provide an opinion as to whether the Veteran's disability has 
impaired his ability to pursue and maintain a substantially 
gainful occupation.

After the development action outlined above has been performed, 
the RO should readjudicate the Veteran's claim for an increased 
rating for diabetes mellitus, type II with erectile dysfunction.  
In readjudicating that claim, the RO should also consider whether 
the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(a) 
and (b).  In view of the evidence indicating interference with 
employment due to the Veteran's disability attributable to 
diabetes mellitus, type II, the RO should also consider whether 
proceedings consistent with 38 C.F.R. § 3.321(b) are in order for 
consideration of the assignment of an extraschedular disability 
rating.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim for an increased rating 
for diabetes mellitus, type II with 
erectile dysfunction, currently rated as 20 
percent disabling.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to substantiate 
his claim for an increased rating and for 
TDIU.  The letter should also provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.

The Veteran should also be provided a VA 
21-4142 release and requested to provide 
the name(s) and address(es) of any private 
or VA medical treatment providers who have 
rendered treatment since October 2006.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
identified by the Veteran and not 
currently associated with the claims file 
should be requested.  All records obtained 
pursuant to this request must be included 
in the claims file.  If the search for 
such records yields negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded a 
VA medical examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his diabetes mellitus, type II 
with erectile dysfunction.  The Veteran's 
claims file should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical findings, 
the examiner should specifically note 
whether the Veteran requires insulin, 
restricted diet, regulation of activities, 
and/or oral hypoglycemic agents to manage 
his condition.  The examiner should also 
specifically note whether the Veteran has 
experienced episodes of ketoacidosis or 
hypoglycemic reactions that have required 
hospitalizations or visits to a diabetic 
care provider, plus progressive loss of 
weight and strength or any other 
complications (i.e., erectile dysfunction 
or neuropathy, and their severity.  The 
examiner should note the frequency of such 
hospitalizations and/or visits with a 
diabetic care provider.  The examiner must 
also offer an opinion as to whether the 
Veteran is able to secure or follow a 
substantially gainful occupation.  If 
this question is answered in the negative, 
the examiner should more specifically 
address whether the Veteran is precluded 
from securing or following a substantially 
gainful occupation solely as a consequence 
of his diabetes mellitus, type II.

A complete rationale should be given for 
all opinions and conclusions rendered.  
Such rationale should include a discussion 
of relevant evidence in the claims file, 
including the Veteran's lay statements and 
VA and private treatment records.  All 
findings, opinions, and supporting 
rationale should be expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to an increased rating for 
diabetes mellitus, type II with rated as 
20 percent disabling, should be 
readjudicated.  Consistent with the Rice 
case, such readjudication should also 
consider the issue of whether the Veteran 
is entitled to TDIU pursuant to 38 C.F.R. 
§ 4.16.  Also, the RO should consider 
whether action pursuant to 38 C.F.R. 
§ 3.321(b)(1) for consideration of an 
extraschedular rating for diabetes 
mellitus, type II with erectile 
dysfunction is warranted by the evidence.
 
If the determination as to either issue 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


